Bronson, J.
Staiement. — The defendant has appealed from an order overruling a motion to vacate a garnishment. Sargent count}’ has instituted an action against the defendant to recover a judgment of approximately, $125,000 upon deposits of moneys made in the Bank of North Dakota, both upon open account and otherwise. At the same time, the county instituted a garnishment proceeding against some seventeen national and state banks, wherein it appears that the Bank of North Dakota has redeposited funds. To the garnishment proceedings, the defendant interposed an answer alleging that the garnishment affidavits were false and untrue; that the garnishment summons were issued in plain violation of § 8177, Comp. Laws 1913, and is illegal and void, and that all of the property held by the garnishees belonging to the defendant is absolutely exempt from execution. The defendant thereupon moved to dismiss such garnishment proceedings upon the grounds set forth in the answer. The trial court overruled the motion.
At the general election, in November, 1918, the people ratified a constitutional amendment which provides, in part, that the state may make internal improvements, and may engage in any industry, enterprise, or business excepting the manufacture, sale, and disposition of intoxicating liquors. Amend. N. D. Const, art. 32.
Pursuant thereto, the legislative assembly, in February, 1919, established the Bank of North Dakota. Laws 1919, chap. 147. The act declares the purpose of the state of North Dakota to engage in the banking business and establish a system of banking under the name of the Bank of North Dakota, owned, controlled, and operated by the state under the name of the “Bank of North Dakota.” The act further provides that the Industrial Commission (consisting of the governor, the attorney general, and the commissioner of agriculture and labor) shall operate, manage, and control the bank; that the bank shall be opened and shall proceed to business whenever there shall be delivered to the Industrial Commission bonds in the sum of $2,000,000 issued by the state; that the fund procured by the sale of such bonds shall bo designated and known as the capital of such bank. § 6. All state, county, township, municipal, and school district funds, and funds of all penal, educational, and industrial institutions, and all public funds, were required to be deposited in such bank within three months after the passage and approval of the act, subject to certain exceptions. *567§ 7. The hark was authorized to receive deposits from any source, including the United States government, and any foreign or domestic individual corporation, municipality, or bank, and to deposit funds to the credit of the bank in any bank or agency approved by the Industrial Commission. § 9. The act further provides that all deposits in the bank are hereby guaranteed by the state, and such deposits shall be exempt from all state, county, and municipal taxes at any and all times. § 10. Furthermore, that funds deposited by state banks in such Bank of North Dakota shall be deemed available funds pursuant to § 5170, Comp. Laws 1913 (relating to reserve funds of a state bank) ; that the Bank of North Dakota might perform the functions and render the service of a clearing house with reference to banks that make the Bank of North Dakota a reserve depositary. § 11. That all business of the bank may be conducted under the name of “The Bank of North Dakotathat title to property pertaining to the operation of the bank shall be obtained and conveyed in the name of “The State of North Dakota Doing Business as the Bank of North Dakota.” § 21.
Section 22 of the act provides as follows: “Civil actions may bo brought against the state of North Dakota on account of causes of action claimed to have arisen out of transactions connected with the operation of the Bank of North Dakota, upon condition that the provisions of this section are complied with. In such actions the state shall be designated as “The State of North Dakota, Doing Business as the Bank of North Dakota,” and the service of process therein shall be made upon the manager of said bank. Such actions may be brought in the same manner and shall be subject to the same provisions of law as other civil actions brought pursuant to the provisions of the Code of Civil Procedure. Such actions shall be brought, however, in the county where the Bank of North Dakota shall have its principal place of business, except as provided in §§ 7415, 7416, and 7418, Compiled Laws of North Dakota 1913. The provisions of §§ 375 and 657 of the Compiled Laws of 1913 shall not apply to claims against the state, affected by the provisions of this action.”
Section 23 provides for the examination of such bank, at least twice annually, by the state examiner.
Pursuant to this act the Bank of North Dakota opened for business in July, 1919. It became the depositary of the public funds of munici*568pal subdivisions of the state, as well as of the state and its institutions. In August, 1920, after being in operation approximately one year, in this bank, pursuant to its statement of which judicial notice is taken, there were public deposits of over $15,000,000; deposits due depositary banks of about $1,700,000, and individual deposits of approximately $100,000. At that time the bank, pursuant to its statement, claimed a capital of $2,000,000, a surplus of $40,000; and a reserve of $30,000 and net profits for the year 1920 of over $171,000.
In a statement of the bank, under date of February 15, 1921, the public deposits, in round numbers, are listed as follows:
Sinking funds ................................... $3,700,000
General and other funds, state treasury............... 2,400,000
General and other funds, county, city, township, and school treasury....................................... 3,800,000
The capital is stated to be.......................... 2,000,000
Surplus ......................................... 40,000
Reserve items ................................... 34,000
Net profits for 1920 ............. 121,000
Net profits for 1921 .............................. 8,000
Individual deposits are listed at..................... 245,000
At the general election held on November 2, 1920, an initiative act was submitted to and adopted by the voters, which permits municipal subdivisions of the state to deposit their public funds in depositaries of their own choice.
The complaint in this action alleges that pursuant to this initiative act the county determined to discontinue further deposits of its funds in the Bank of North Dakota; that thereupon it drew checks upon its account wherein there were moneys therein to its credit, and such checks were dishonored in large numbers.
Section 8177, Comp, laws 1913, provides: “No execution shall issue against the state on any judgment, but whenever a final judgment against the state shall have been obtained in any action, the clerk shall make and furnish' to the state auditor a duly certified copy of such judgment, and the auditor shall in due course draw his warrant upon the state treasurer for such amount, and deliver the same to the person entitled thereto.”
The defendant contends, viz.: (1) The Bank of North Dakota is *569the state of North Dakota doing business under the title of the Bank of North Dakota. It is an integral part of the state government, “an arm of the sovereign power,” and an action brought against it, under the provisions of § 22, chapter 147, Session Laws 1919, is an action against the state. The funds or assets of the Bank of North Dakota, redeposited in the banks of Sargent county, are public funds of the state.
(2) Under the state law, execution is not permitted to be issued against the state of North Dakota on any judgment obtained against it. The process of garnishment is a provisional remedy closely analogous to attachment, and designed to aid the levy of execution; and this process is not applicable to the state; nor to a public fund belonging to or administered by the state.
Decision. — Two fundamental legal questions are involved: First, the status of the Bank of North Dakota, and, second, the right to avail of garnishment process in a proceeding against it.
The Status of the Bank. — The defendant maintains that the state is the bank, and the bank is the state; that the constitutional amendment granted this express sovereign power, and that the state has exercised such sovereign power in creating, operating, owning, and controlling this bank as the bank of the state. Further, it is contended that this court in Green v. Frazier, 44 N. D. 395, 176 N. W. 18, has expressly held that the Bank of North Dakota is not a private corporation, or private agency, but is, so to speak, an arm of the state’s sovereign power, reaching out to execute its mandate, and that, when the Bank of North Dakota functions, it does so as an agency of this sovereign power, in a like manner as the treasurer of the state; that the same is true of every other state industry, which was the subject of controversy in that case.
It may not be denied that the state of North Dakota, pursuant to constitutional and statutory enactment, has engaged in the business or enterprise of banking. No question is raised in that regard. In the case of Green v. Frazier, suprá, this court determined that the engagement of the state in such enterprise was for a public purpose to accomplish the objects sought thereby. Upon writ of error to the , Supreme Court of the United States, that court declared that the united judgment of the people, the legislature, and the court of this state, that the purposes involved were public, would be accepted unless clearly *570unfounded, and such court declined to set aside the action of this state in that regard, 253 U. S. 233, 64 L. ed. 878, 40 Sup. Ct. Rep. 499.
The pertinent question, now, Is the manner and method of this exercise of the sovereign power in such business and enterprise, and the status thereof, pursuant to statutory enactment ?
In Bank of the United States v. Planters’ Bank, 9 Wheat. 904, 6 L. ed. 244, the state of Georgia and certain citizens thereof were members of the Planters Bank. The question of jurisdiction over the state of Georgia as a party defendant was concerned. In the opinion rendered, Chief Justice Marshall, among other things, stated:
“It is, we think, a sound principle, that when a government becomes a partner in any trading company, it devests itself, so far as concerns the transactions of that company, of its sovereign character, and takes that of a private citizen. Instead of communicating to the company its privileges and its prerogatives, it descends to a level with those with whom it associates itself, and takes the character which belongs to its associates, and to the business which is to be transacted. Thus, many states of this Union who have an interest in banks are not suable even in their own courts; yet they never exempt the corporation from being sued. The state of Georgia, by giving to the bank the capacity to sue and be sued, voluntarily strips itself of its sovereign character, so far as respects the transactions of the bank, and waives all the privileges of that character. As a member of a corporation, a government never exercises its sovereignty. It acts merely as a corporator, and exercises no other power in the management of the affairs of the corporation than are expressly given by the incorporating act.”
In Briscoe v. Bank of Kentucky, 11 Pet. 257, 9 L. ed. 709, an action was commenced by the Bank of the Commonwealth of Kentucky upon certain notes made payable to it, and the defense was raised that such notes were given to the bank through a loan of its bills, and that the same were illegal because they were bills of credit emitted by the state in violation of the United States Constitution. It appeared that this bank had been established in the name and in behalf of the commonwealth of Kentucky, under the direction of a president and twelve directors chosen by the general legislative assembly. That such bank was designated as a corporation, and was capable of suing and being sued. The stock of the bank was exclusively the property of the com*571monwealth, and it was constituted from moneys paid into the treasury for the purchase of vacant land and land warrants. The bank was authorized to receive moneys on deposit and to make loans. It appeared that no part of the capital had ever been paid into the bank. The.contention was made that the character of the bank was changed by reason of the state of Kentucky being its exclusive stockholder; that this made the bank identical with the state, and the operations of the bank the operations of the state. It was held, following the decision in Bank of United States v. Planters’ Bank, supra, that these contentions could not be upheld. That the bank was a simple corporation acting within the sphere of its corporate powers, and that it could no more transcend them than any other corporation, and that the state, as a stockholder, bears the same relation to it as any other stockholder; that the act creating the bank was a constitutional exercise of power of the state.
In Darrington v. Bank of Alabama, 13 How. 12, 14 L. ed. 30, an action was brought by the bank against the makers of a note payable to the bank, and the defense was that the note was given for bills of credit issued by the state. It appeared that the bank (at Mobile) was created by legislative act; that a president and fourteen directors were annually elected by the legislature; that the state was the only stockholder in the bank; that its capital stock was $2,000,000, procured from the sale of bonds of the state created for that purpose; the bank was authorized to exercise the ordinary powers of a banking corporation, and was further authorized to issue notes. The credit of the state was pledged for the ultimate redemption of such notes. It was contended that the state employed the bank as an agency through which its bills should be cireulated for the profit of the state. It was held that the state as a stockholder received a profit, if any profit was realized, through the operation of the bank, and this was the condition of individual stockholders in all banks; that a state as a stockholder holds its property as an individual or corporation would hold it in the bank. It was further held that the liability of the state for its guaranty of the eventual credit of the notes of the bank by the state was a liability altogether different from that of the state on a bill of credit; that it was remote and contingent; that it could have been nothing more than a formal responsibility, if the bank was properly conducted, and that no one *572received a bill of such bank witb tbe expectation of its being paid by tbe state.
In Curran v. Arkansas, 15 How. 304, 14 L. ed. 705, it appeared that tbe bank of tbe state of Arkansas was incorporated by legislative act with tbe usual banking powers of discount, deposit, and circulation. That tbe state was its sole stockholder; that tbe capital stock of tbe bank consisted of $1,146,000 raised by tbe sale of state bonds and certain other sums. It was again beld that a bank was a distinct trading corporation having a complete separate existence; enabled to enter into valid contracts by itself alone, and having specific capital stock, provided and bold out to tbe public, as a means to pay its debts. That tbe obligations of its- contracts, tbe funds provided for their performance, and tbe equitable rights of its creditors, were in no way affected by tbe fact that a sovereign state paid in its capital and consequently became entitled to its property. It further reaffirmed tbe principle' that a state, by owning all of tbe capital stock, does not impart to that corporation any of its privileges or prerogatives; that it lays down its sovereignty and exercises no power or privilege in respect to those transactions not derived from tbe charter. Likewise, in Amstein v. Gardner, 134 Mass. 4, where a railroad and tunnel line was created and operated pursuant to legislative enactment subject to executive control and supervision, it was held, against tbe objection that tbe commonwealth could not be sued in its own courts without its consent, that tbe legislative act intended to give its consent that actions be maintained, and to assume tbe same responsibilities as ordinary railroad corporations were obliged to assume.
In Western & A. R. Co. v. Carlton, 28 Ga. 180, it was beld that when a state embarks in an enterprise such as is usually carried on by individual persons, tbe company puts away its sovereign character, and is subject to like regulations as persons engaged in like enterprises.
In Gross v. Managers of World’s Columbian Exposition, 105 Ky. 840, 43 L.R.A. 703, 49 S. W. 458, tbe Kentucky legislature created a board of managers for tbe World’s Fair, giving to such board tbe power to erect a suitable building, maintain a restaurant, and employ necessary agents and employees. It appropriated $100,000 for such purposes. Tbe plaintiff was employed by tbe board to operate tbe restaurant. He brought this action for failure of tbe board to comply with *573its contract. Demurrer was filed upon the ground that the board was only the agent of the state, and so could not be sued. It was held that, although this board was an agency of the state, it nevertheless was vested with corporate powers, and in such capacity it might be sued just as any other corporation. The court stated:
“The rule is well settled that the state cannot be sued, and that the same protection is extended to the officers of the state. But this rule does not apply to a corporation created by the state for certain public purposes. If appellee was made by the acts referred to a corporation or a quasi corporation, we see no reason why it should be exempted from the rule allowing suits to be brought against corporations on contracts they have made. So the question is presented whether appellee was invested by the legislature with the character of a corporation or quasi corporation. It is not- necessary that the thing created hy the legislature should be named by it a corporation. Its character depends upon the powers given it, and not upon the name by which the legislature may call it.” See also 36 Cyc. 919; note in 44 L.R.A.(N.S.) 226.
The fact that an agency is a public institution, or functions as an agency of the sovereign power, does not necessarily mean that its engagements are the direct engagements of the state, and that no assault by action may be made upon this agency by reason of the inhibition against suing a state without its consent. Note in 35 L.R.A.(N.S.) 243. The state may prescribe that such agency shall be subject to action, or it may create such powers and obligations for such agency that the right of action against it is implied from the status created. A county, a city, a township, or school district are agencies of the sovereign power, yet they may sue and be sued because they are created and treated as corporations. A department of the state government may sue or be subject to suit, dependent upon the nature of the powers conferred and liabilities imposed. Thus, the board of railway commissioners may bring an action in their own name, § 4735, Comp. Laws 1913; or, they may be sued. State ex rel. Lemke v. Chicago & N. W. R. Co. 46 N. D. 313, 179 N. W. 378; Mississippi R. Commission v. Illinois C. R. Co. 203 U. S. 335, 51 L. ed. 209, 27 Sup. Ct. Rep. 90; Reagan v. Farmers’ Loan & T. Co. 154 U. S. 362, 38 L. ed. 1014, 4 Inters. Com. Rep. 560, 14 Sup. Ct. Rep. 1047; Smith v. Ames, 169 *574U. S. 466, 42 L. ed. 819, 18 Sup. Ct. Rep. 418; Prout v. Starr, 188 U. S. 537, 47 L. ed. 584, 23 Sup. Ct. Rep. 398; note in 44 L.R.A.(N.S.) 215. So, an action may be maintained by or against tbe State Workmen’s Compensation Bureau. See chap. 162 (§§ 8 — 20) Laws 1919; North Western Teleph. Exch. Co. v. Workmen’s Compensation Bureau, ante, 397, 182 N. W. 269. See 36 Cyc. 919.
It remains, therefore, to consider the status of the Bank of North Dakota as an agency of the sovereign power. The question is not whether the sovereign power of the state is engaged in the banking business, but rather the question concerns the status of such sovereign agency^ when exercised in an engagement of a business or enterprise, pursuant to a constitutional and statutory enactment. In the light of the cases hereinbefore cited, it is very apparent that the status of a sovereign agency engaged in the banking business is to be distinguished from the sovereign state itself; particularly when the statutory enactment creates a specific agency for the exercise of this power in an enterprise upon certain prescribed limitations and liabilities. In what manner has the state of North Dakota created a particular status for the bank of North Dakota as an agency of the sovereign power engaged in the banking business ?
The legislative act (Laws 1919, chap. 147) has created a bank with full banking powers. It has in effect constituted the Industrial Commission as a board of directors; it has established a capital for such bank. It has provided for the issuance of bonds of the state to provide such capital. These bonds, principal, and interest are to be paid out of the profits of the bank, if insufficient, otherwise, through the process of taxation. The act does not prescribe that the profits realized from such bank in operations shall be considered state funds for tbe purpose of distribution in governmental operation. Manifestly, the funds on deposit in such bank are not public funds of the state for disbursement in governmental operation, excepting as the same have been deposited by the treasurer of the state for such purposes. In State ex rel. Kozitzky v. Waters, 45 N. D. 115, 176 N. W. 913, the state auditor, in contending for the right to examine this bank, maintained that it was his duty under the law “to inspect, in his discretion, the books of any person charged with the receipt, safe-keeping, or disbursement of public moneys.” Comp. Laws 1913, § 132 (14). This court held that the *575matter was one of legislative intention; that' the Bank Act (Laws 1919, chap. 147, § 23) had given this power to th'e state examiner. This court stated: “As a depositary of public funds, the Bank of North Dakota merely succeeds, under the law, to the functions of the privately-owned depositary banks. The Bank, while publicly owned, docs have certain powers which have heretofore been exercised and enjoyed exclusively by privately owned banks.” See State ex rel. Stearns v. Olson, 43 N. D. 619, 175 N. W. 714. Assuredly the deposits of counties and municipalities, as well as of private individuals, are not state public funds. Furthermore, the act specifically grants the power to such bank to sue and be sued the same as in any ordinary civil action, with all of the provisions of the Code of Civil Procedure applicable. It would appear, in the light of the principles above discussed, that this Bank Act in question has been drawn with intelligent discrimination in order to avoid constitutional objections that might be raised, if the state was directly engaged as the state in the operation of this bank. For it is plainly evident that serious constitutional objections by the operation and maintenance of this bank might he raised if the Bank of North Dakota should be treated as the state itself, and be subjected to the constitutional provisions concerning the creation of indebtedness either present or future, and the limitations of indebtedness prescribed in the Constitutions.
The fact that the act (§ 10) provides that all deposits in the bank are guaranteed by the state does not show an intention that the operation of the bank is the direct engagement of the state as such. Darrington v. Bank of Alabama, 13 How. 12, 14 L. ed. 30. Rather does it disclose an intention to create a distinct status for the bank apart from the status of the state itself. This is further emphasized by the fact that a capital fund is provided for the bank. That its profits in its operation are neither prescribed nor considered public funds, but are carried as profits or surplus of the bank for purposes of its business apart from the state’s public funds; and that the specific right is granted to maintain actions on account of the hank’s transactions. It is unnecessary to define the 'Status of such bank as that of a corporation. It is sufficiently seen that, as an agency of the sovereign power, it possesses a status distinct and separate from that of the state itself, a status of a state enterprise circumscribed by and dependent upon, the rights, powers, and liabilities created by a specific statutory enactment.
*576„ Right to Avail of Garnishment. — The act (§ 22) by its specific terms provides that civil actions may be commenced on account of transactions connected with the bank; that such actions may be brought in the same manner and shall be subject to the same provisions of law as other actions brought pursuant to the Code of Civil Procedure. The complaint in this action seeks to recover moneys that the county has deposited in the Bank of North Dakota. It seeks to recover its own funds. It does not seek to lay hold upon state public funds, or to recover a judgment therefor. Again, it does not seek to impair the state sovereignty or state public funds. A garnishment proceeding in this state is entirely separate and distinct from either attachment or execution. Park, Grant & Morris v. Nordale, 41 N. D. 351, 170 N. W. 555. It creates no specific lien. It seeks to hold a garnishee to a personal liability. 20 Cyc. 978. The measure of this liability is dependent upon the defendant’s right to recover against the garnishee. F. B. Scott Co. v. Scheidt, 35 N. D. 433, 160 N. W. 502; Shortridge v. Sturdivant, 32 N. D. 154, 155 N. W. 20. The process of garnishment is an action subject to the provisions of law relating to provisions in civil actions applicable; a judgment may be rendered against a garnishee. Comp. Laws 1913, § 7581. Park, Grant & Norris v. Nordale, and F. B. Scott Co. v. Scheidt, supra. Such garnishment action is within the provisions of the Code of Civil Procedure mentioned in § 22 of the Bank Act. This proceeding seeks to recover a personal judgment against the garnishee banks. It is not a garnishment proceeding in aid of execution, and it is clear that § 8177, Comp. Laws 1913, which relates to execution, has no application to the present garnishment proceeding.
So far as public funds are involved, whether state or county, by reason of the deposits made in the Bank of North Dakota and the redeposits made by the Bank of North Dakota in the various garnishee banks, no difficulties are necessary to be considered or anticipated in the adjustment of the personal liability of the Bank of North Dakota to the county and its transfer, by the garnishment process, to a personal liability against the various garnishee banks. In this process it is wholly unnecessary to predicate any impairment of public funds in the resulting processes necessary to adjust the respective liabilities. It is accordingly the opinion of this court that, through the plain provisions *577of § 22 of the Bank Act, garnishment process as herein instituted is available in an action against such bank.
The order is affrmed.
Robinson, Ch. J., and Birdzele and Christianson, JJ., concur.
Robinson, Ch. J.
The plaintiff sues to recover a balance of $50,000 deposited in the defendant bank, and to secure recovery of the same garnishees the First National Bank of Forman and others. Defendant moves to vacate the garnishment on the grounds that the funds due it from the other banks are not subject to garnishment, and because it is a part of the sovereign state, and not a corporate entity. The appeal is from an order refusing to vacate the garnishment.
The defendant hank is under the control of an Industrial Commission, viz., the governor, attorney general, and commissioner of agriculture, and, under the bonding act, the state has issued to the commission “Bonds of North Dakota, Bank Series” to the amount of $2,-000,000, with interest at 6 per cent, payable semi-annually. The commission is authorized to sell the bonds, and the moneys derived from the sale do constitute the capital of the bank. And from time to time the bank must pay to the state treasurer such moneys as may be available for the payment of such bonds and interest. Laws 1919, chap. 148. Thus the state does start the bank in business with a loan of $2,000,000, to be paid as funds become available. By its charter or the act of its organization the business of the bank must be conducted in the name of “The Bank of North Dakota.”
“Civil actions against the bank must be brought against it in the name of the State of North Dakota, Doing Business as the Bank of North Dakota.”
“And service of process therein shall be made upon the manager of the bank.” “Such actions may be brought in the same manner and shall be subject to the same provisions of law as other civil actions brought pursuant to the Code of Civil Procedure. Laws 1919, chap. 147, § 22.
By this act it is provided that all state, county, township-, or municipal funds shall be deposited in the Bank of North Dakota, and that any *578person, having control of public funds and failing to make such deposit shall be guilty of a misdemeanor. That compulsory deposit feature is not constitutional, and it has been repealed by a vote of the people.
Those acts were prepared at a timo when certain persons known as League Managers were in absolute control, and when the League had a two-thirds majority in each House. Doubtless they expected to retain control for many seasons, and to use the bank as a political asset. Certainly there was a purpose to control both the bank and the affairs of state. The Bank Act declares it is the purpose of the state to engage in the banking business, and to establish a system of banking operated by the state. But the legal maxim is that particular expressions control those that are general. The whole act shows that its purpose was to create a corporate entity, to conduct a banking business under the patronage of the state. The bank was organized as a corporate entity to do business as a bank in its own name, and to repay the state for the bonds issued to it as capital. The bank was given a right to receive deposits and to incur debts without limit, and it is provided that all deposits in the Bank of North Dakota are hereby guaranteed by the state. Clearly that guaranty is not constitutional, because, under it, the state would incur unlimited liability. The state may not assume or guarantee bonds or debts in excess of $2,000,000 unless well secured by mortgages upon real estate or some property of the state-owned utilities. Even then the issue or guaranty must not exceed $10,000,000. Const. § 182, art. 31. Thus it is manifest the state is one thing and the bank is another. The bank is not the state or a political subdivision of the state. It is a corporate entity, and as such it may contract, sue, and be sued, and receive deposits to an unlimited amount. It is vain to contend that it may contract, receive deposits, withhold the same, set the depositors at defiance, and claim exemption from the ordinary process of law.
By the Constitution every person is entitled to a remedy by due process of law for all wrongs done him in his person or property. When the bank receives deposits and refused to repay the same, it does the depositors a manifest wrong, for which there must be a remedy by due process of law. The ordinary remedy is by suit to recover a judgment and by execution, attachment, or garnishment to secure or satisfy the judgment. In this case the plaintiff brings suit and serves garnishee *579process on parties owing tlie defendant bank. By that means it Says to the garnishees: The bank owes mo. You owe the bank, and you must pay the debt to me and that will release you from all liability. The process is the simplest or least expensive of all legal remedies. Counsel for the bank object to the remedy without attempting to show that its creditors have any other or better remedy. Certainly there is another and a far more drastic remedy, which is to force the defaulting bank into liquidation by the appointment of a receiver; but that is considered a last resort, and of course the bank does not insist on it.
Now it seems hardly credible that a great state bank should receive deposits amounting to millions of dollars, and set its depositors at defiance, claiming that it is exempt from due process of law. Yet it is not the first time that such claims have been made and denied. That sufficiently appears from the cases cited in the other opinions. Thus, by the United States Supreme Court, it is held that, a state by becoming interested in a corporation and by owning all the capital stock, does not impart to the corporation any of its privileges or prerogatives; that it lays doAvn its sovereignty so far as respects transactions of the corporation. Curran v. Arkansas, 15 How. 308, 14 L. ed. 707.
In cases of this ■ kind, as it appears from reason and authority, neither the state nor a corporate entity may play pig and puppy, or blow hot and cold, at the same time. In law a party must be consistent. No man can take advantage of his own wrong. No one should suffer from the acts of another. The law respects form less than substance. For every wrong there is a remedy. Now what is the remedy when the great Bank of North Dakota flatly refused to refund the money due to its depositors ? That is the real question in this case. Counsel for the bank have made no attempt to answer it, because they cannot point to a remedy less drastic than garnishment. There is no claim that the only proper remedy is to put the defaulting bank into the hands of a receiver. There can be no claim that the bank may trifle with the administration of justice or repudiate its just debts.
It may be well to note that in this proceeding the plaintiff can assert no claim against the garnishee, except that which might have been asserted by the defendant bank. In its last report defendant counts among its resources nearly $5,000,000 for redeposits in 785 banks. The inference is that as a matter of bookkeeping, or in some way, the *580defendant has received from the banks $5,000,000, and charged them back with a redeposit of their own money, so that one deposit may cancel the other. In other words, if a bank gets for its deposit nothing only a credit mark, and is charged with a redeposit of its own money, then one deposit offsets the other, and, except for a balance of the account neither party has a cause of action. There is no magic in words, figures, or bookkeeping that can charge a bank and make it liable for a redeposit of its own deposit.
The order refusing to vacate the garnishment is affirmed.